Title: To George Washington from Colonel Thomas Clark, 1 March 1779
From: Clark, Thomas
To: Washington, George


Sir
Paramus [N.J.] March 1st 1779

I return you the Copy of the Arrangement of the 1st & 2d North Carolina Regiments, corrected, with a Copy from my papers in more regular order—we have had but two appointments and two resignations Since I saw the Committee of Arrangement at the White Plains.
Since my last to your Excellency of the 26 & 27th Ulto my reconnoitering parties have returned and inform me the enemy on Hobuck are about 400 in number—they are very cautious and Seem more desirous to keep themselves Safe, than to make any excursions into the Country—The party landed at Niack was very Small and from a row-Galley, they robbed Mr Furman and immediately went on Board—I have a party watching their motions. with great respect I am Sir, Your Excellency’s Most Obt Humle Servt
T. Clark
